674 S.E.2d 668 (2009)
JASPER COUNTY BOARD OF TAX ASSESSORS
v.
SOLOMON.
No. A08A1763.
Court of Appeals of Georgia.
March 5, 2009.
Sell & Melton, Mary E. Hand, Kevin T. Brown, Macon, for appellant.
W. Dan Roberts, Monticello, for appellee.
SMITH, Presiding Judge.
The Jasper County Board of Tax Assessors appeals from the trial court's order concluding that it improperly disallowed Judy Solomon's claim for a conservation use assessment under OCGA § 48-5-7.4(b)(5). Based on this court's recent opinion in Morrison v. Claborn, 294 Ga.App. 508, 669 S.E.2d 492 (2008), we reverse.
In Morrison, supra, we decided the identical issue now before us: whether property can qualify as bona fide conservation use property under OCGA § 48-5-7.4(b)(5) when restrictive covenants prevent the property owner from conducting some, but not all, of the activities described in OCGA § 48-5-7.4(a)(1)(E). We concluded in Morrison that this type of property does not qualify as bona fide conservation use property. As a result, we reverse the trial court's order reaching a contrary conclusion.
Judgment reversed.
MIKELL and ADAMS, JJ., concur.